Citation Nr: 1726949	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-27 617 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for bilateral plantar fasciitis.

2. Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, however after examining the record the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Veteran's claims file includes a January 2010 form from the Arkansas Social Security Administration (SSA) authorizing the VA to disclosure information.  A March 2017 VA inquiry form shows that the Veteran's claim for SSA benefits was denied.  However, these records do not indicate what disability the Veteran claimed for SSA benefits.  Additionally, the claims file does not indicate that a request was made of the SSA to provide all medical records associated with the disability benefits decision.  

Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

As it is unclear what disability the Veteran claimed for SSA benefits, records related to the SSA determination may be relevant.  Accordingly, attempts to obtain and associate with the claims file any outstanding SSA records should be made.  Id. at 1323; see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Additionally, in March 2008 the Veteran filed a claim for bronchitis due to exposure to Agent Orange and chemical weapons disposal.  The Veteran has also asserted service connection for bronchitis due to his duties as a chemical operations specialist; specifically due to exposure to smoke during smoke dissemination exercises.  During these exercises he asserts that he worked on a "smoke truck" monitoring the smoke generator controls and that smoke would blow back into his truck.  Lastly, the Veteran asserts that he has had bronchitis numerous times since separation from service.

A review of the service treatment records (STRs) show treatment for bronchitis in March 1990, August 1992 and October 1992.  Post-service medical records show treatment for acute bronchitis in October 1998.  A May 2008 VA medical record shows that the Veteran reported a history of chronic bronchitis.  A March 2012 VA medical record shows the Veteran complained of wheezing, tightness in his chest and shortness of breath.  The Veteran reported that he usually had bronchitis around that time of the year but that it had been two years since his last infection.  No diagnosis was provided.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

The record shows various in-service complaints and treatment for bronchitis, lay statements asserting chronic bronchitis, and VA medical records showing symptoms during the period on appeal related to a possible respiratory condition.  Accordingly, the Board finds that a VA examination is necessary to properly adjudicate this claim on appeal.  38 U.S.C.A. § 5103A (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Identify and obtain any outstanding SSA records that are not already associated with the record.  If these records are unavailable, a written statement to this effect must also be incorporated into the electronic record.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the current nature and extent of any respiratory disorder, to include bronchitis (whether chronic or otherwise).  The examiner must review the claims file and this Remand and note that review in the report.  All indicated studies should be completed.  Additionally, the examiner must consider the Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.

The examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed respiratory disorder, to include bronchitis, is due to service, including, but not limited to, exposure to environmental hazards?

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Conduct any other development determined to be warranted.

5. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







